Case 21-50317-JTD Doc19_ Filed 05/28/21 Page1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
CARBONLITE HOLDINGS LLC, et ai.,! Case No. 21-10527 (JTD)
Debtors. Jointly Administered

 

BAHRAM NOUR-OMIDID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

Plaintiffs,
Vv.

CARBONLITE HOLDINGS LLC, a Delaware
limited liability company, LF INVESTMENT
HOLDINGS, LLC, a Delaware limited liability
company, LEON FARAHNIK, an individual, Adv. No. 21-50317 (JTD)
KIM JEFFERY, an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES FUND
II, L.P., a Delaware limited partnership,
ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES FUND
II GPFA, L.P., a Delaware limited partnership,
FORCE TEN PARTNERS, LLC, a Delaware
limited liability company, BRIAN WEISS, an
individual, and DOES 1 through 50, inclusive,

 

Defendants.

 

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957), CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.

28163942. 1

 
Case 21-50317-JTD Doc19_ Filed 05/28/21 Page 2 of 3

AFFIDAVIT OF SERVICE

STATE OF DELAWARE )
) Ss
NEW CASTLECOUNTY _ )

Debbie Laskin, being duly sworn according to law, deposes and says that she is employed
by the law firm of Young Conaway Stargatt & Taylor, LLP, counsel to defendants Orion Energy Credit
Opportunities Fund II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P., and Orion Energy
Credit Opportunities Fund II GPFA L.P. in the above-captioned case, and that on May 21, 2021, she
caused a copy of the following to be served by email upon the parties identified on the attached service
list:

Motion to Dismiss [D.1. 5]
Memorandum of Law in Support of Motion to Dismiss [D.L. 6]

Declaration of Mateo de la Torre [D.I. 7]

st

Debbie Laskin
vt
é~) day of May 2021.

et.

aw an

Notary Public MELISSA L. ROMANO
NOTARY PUBLIC.
STATE OF DELAWARE.
My Commission Expires June 5, 2022

SWORN TO AND SUBSCRIBED before me this

28163942. 1

 

 
Case 21-50317-JTD Doc 19

BARNES & THORNBURG LLP
Thomas E. Hanson, Jr.

Kevin G. Collins

1000 N. West Street, Suite 1500
Wilmington, Delaware 19801
Email: thanson@btlaw.com
kcollins@btlaw.com

MICHELMAN & ROBINSON, LLP
Sanford L. Michelman
smichelman@mrllp.com

Mona Z. Hanna
mhanna@mrllp.com

Howard I. Camhi
hcamhi@mrllp.com

Alexander R. Safyan
asafyan@mrllp.com

10880 Wilshire Blvd., 19th Floor
Los Angeles, CA 90024

28163942. |

Filed 05/28/21 Page 3of3

 
